


EXHIBIT 10.102

July 21, 2005

Mr. Renato Cataldo
1816 Woodmark Road
St. Louis, MO 63131

RE: Offer of Employment

Dear Renato:

On behalf of the Board of Directors of CPI Corporation, we are pleased to offer
you the position of Chief Operating Officer, reporting to the Chief Executive
Officer, and starting on Monday, July 25, 2005. Under the direction of the Chief
Executive Officer, your duties and responsibilities will be that of a lead
executive of the Company and include helping plan, implement and achieve the
strategies and goals of the Company as reviewed and established by the Board.
Your principal place of employment will be St. Louis, Missouri, at the Company’s
headquarters office. This offer includes the following terms and conditions:

1.     Base Cash Salary: Your base cash salary initially will be $275,000
annually. Your base cash salary will be reviewed with you no less than annually
and may be adjusted from time to time by the Compensation Committee of the Board
of Directors.

2.     Restricted Stock Grant: You will be granted Restricted Stock of CPI in
the amount of $100,000 priced at the closing price of the Company’s common stock
on the first trading day immediately prior to the commencement date of your
full-time employment with the Company. The Restricted Stock will vest (subject
to your continued employment on each vesting date) in three equal increments at
the close of each Fiscal Year during the period of your employment, beginning
with the Fiscal Year ended February, 2006.

3.     Annual Bonus: You will be eligible to participate in the Performance
Incentive Plan of the Company as a key executive of the Company. It is
anticipated that any payment due you under this plan will be paid substantially
in Restricted Shares with annual vesting as determined by the Compensation
Committee of the Board.

4.     Other Benefits: As a CPI executive, you will generally be entitled to
participate in other active benefit plans and programs on the same terms as the
other executives in the Company. These benefits currently include:

 

 

 

a.

401(k) Plan: This qualified plan allows employees to contribute up to 25% of
base salary annually. The company matches 50% of employee contributions up to a
maximum of 5% of salary in common stock. The plan is administered by American
Express and offers a full range of investment options. The required
discrimination testing, however, substantially limits the amount highly
compensated executives may contribute.

 

 

 

 

b.

Health/Disability: The Company’s benefit plan provides for competitive health
care coverage and short-term disability insurance. Employee premiums are
adjusted annually. Long-term disability insurance is also available.

 

 

 

 

c.

Life Insurance: Key managers of the Company are eligible for life insurance
equal to two times annual base salary to a maximum benefit of $400,000. Once per
year, the key managers are offered an option to convert group term insurance in
excess of $50,000 to a permanent cash value policy. Contributions that the
Company would have paid on the term life premiums are paid towards the permanent
insurance premium, and the key manager pays the balance.

 

 

 

 

d.

Vacation: You will be entitled to four weeks of paid vacation per year.

5.       Termination and Severance: If your employment is terminated by the
Company without Cause at any time, you shall be entitled to a severance amount
equal to one year’s base salary, payable in a lump sum. If your

--------------------------------------------------------------------------------




employment is terminated for any other reason, you will be entitled to no
benefits, except as provided by law or under the specific terms of the Company’s
benefit programs in which you are then participating. “Cause” as used herein
shall mean any of the following acts by or other circumstances regarding the
Executive: (i) an act committed, after the date of this Agreement, in bad faith
and to the detriment of the Company or any of its affiliates, (ii) refusal or
failure to act in substantial accordance with any written material direction or
order of the Company, (iii) repeated unfitness or unavailability for service,
disregard of the Company’s rules or policies after reasonable notice and
opportunity to cure, or misconduct, but not incapacity, (iv) entry of a final
order of judgment affirming the conviction of a crime involving dishonesty,
breach of trust, or physical or emotional harm to any person, (v) any breach or
threatened breach by Executive of Sections 6, 7, 8 or 9 of this Agreement, or
(vi) material breach or violation of any other provision of this Agreement or of
any other contractual obligation to the Company or any of its affiliates.

6.     Insider Status: As a key executive of the Company, you will be considered
an “insider” subject to SEC reporting of all stock transactions and to
pre-clearance of all transactions through the Company’s General Counsel.

7.     Confidentiality: You will maintain in confidence all non-public
information you learn about the Company and its business, including strategies,
plans, prospects and financial, employee, vendor and customer information. You
will not use, copy or disclose any such information except as necessary to
perform the functions of your job or with the prior consent of the company.

8.     Non-Compete and Non-Solicitation: It is agreed that you will not be
employed directly by or act in an advisory role for any direct competitor of the
Company during the period of your employment and for a period of one year from
the date of termination.

9.     Work for Hire: As an employee, you agree that your ideas, concepts,
graphics, creative or other products of your work will be owned by the Company,
and you agree to acknowledge the company’s ownership in writing upon request
from the Company.

10.     Existing Agreements: This offer is conditioned on your confirmation that
your employment by the Company will not violate the terms of any existing
agreements to which you are a party, including but not limited to employment
agreements and agreements relating to your competitive employment.

11.     Termination of Consulting Agreement: Your consulting agreement with the
Company will terminate as of July 24, 2005.

We look forward to a productive and valuable relationship.

We hope you find this offer acceptable and ask that you kindly respond by no
later than Friday, July22. We look forward to hearing from you.

 

 

 

 

 

Sincerely,

 

 

 

 

 

 

 

/s/ David M. Meyer

 

/s/ Paul C. Rasmussen

 

 

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

David M. Meyer
Chairman of the Board

 

Paul C. Rasmussen
Chief Executive Officer-Elect

 

 

 

 

Accepted this 21st day of June, 2005

 

 

 

 

 

 

 

/s/ Renato Cataldo

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Renato Cataldo

 

 

 


--------------------------------------------------------------------------------